DETAILED ACTION
This is a Non-Final Action in response to the communications filed on 11/10/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.
 
Status of Claims
Claims 1-20 remain pending, with Claims 1, 8, and 15 being independent.
All pending claims stand rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, this claim recites an abstract idea.  The abstract idea is described by the limitations:
A… method, comprising:
retrieving… a selection of at least one technical process… performs at least one of tracking, monitoring, and analyzing the selection of at least one technical process…;
retrieving… a selection of one or more technical key performance indicators (KPIs) that monitor the technical health of one or more system applications on which the technical processes depend;
determining… at design time, one or more data sources from which to obtain the technical KPIs for the one or more system applications on which the technical processes depend;
retrieving… a selection of technical process priority factors for the technical processes based on runtime factors associated with the technical KPIs and design time factors associated with the technical KPIs when the technical KPIs are selected at design time, wherein the runtime factors comprise at least a technical KPI status and the technical KPI status; 
based on the selected technical process priority factors from the runtime and design time factors, retrieving… at design time, at least a preference assigned to each technical process (technical process preference), a category assigned to each technical KPI (technical KPI category), and a technical KPI status threshold for deriving the technical KPI status; 
based on each of the selected technical KPIs and technical processes, retrieving… data associated with the technical KPIs from the one or more determined data sources;
based on the selected runtime technical process priority factors, determining, by the process monitoring tool, the technical KPI status for each of the technical KPIs by comparing the retrieved data to the technical KPI threshold; 
based on the selected technical process priority factors, determining… a technical process priority for each of the one or more technical processes wherein the determining comprises iterating through the one or more technical processes and for each process:
	(1) iterating through each of the technical KPIs assigned to the technical process and for each technical KPI calculating a technical KPI priority by:
		(a) calculating a technical KPI prevalence, wherein the technical KPI prevalence is a number of associated technical processes to which the technical KPI is assigned,
		(b) calculating a technical KPI status indicator, wherein the technical KPI status indicator is determined based on the category and the status, and
		(c) calculating the technical KPI priority by multiplying the technical KPI prevalence by the technical KPI status indicator by the technical KPI preference, and
	(2) calculating a technical process priority for the technical process by summing the technical KPI priority across the technical KPIs and multiplying the sum by the technical process preference; and
sorting… the technical process priority based on the calculated priorities; 
breaking… ties of an order of the sorted technical process priority for each of the technical processes;
displaying… the technical processes sorted by the determined technical process priority for each of the technical processes based on the ties;
based on the displayed sorted technical processes, executing… resources to a top technical processes sorted by the determined technical process priority for each of the technical processes based on the ties,
The claim as a whole recites a mental process.  The identified limitations describe a process of collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.
The claim as a whole also recites certain methods of organizing human activities based on commercial and legal interactions and/or managing personal behavior and interactions between people (i.e., following rules and instructions for determining and displaying processes sorted by priority via calculating KPIs regarding business relations and sales, see fig. 2, para. 0017).
The claims as a whole also recites mathematical concepts utilized to aggregate various retrieved data to calculate/determine KPIs and as a results determine priority to sort the processes for displaying.
The claim therefore recites a judicial exception at Step 2A, Prong 1.
The claim does not include additional elements that integrate the abstract idea into a practical application.  The additional elements are described by the preamble limitation to a computer-implemented method, the limitation to perform the steps by a process monitoring tool, interface elements, and the limitations:
wherein a status of the technical KPIs is visible via the interface elements; providing, by the process monitoring tool, a link via the status of the technical KPIs to sort and filter the KPIs; 
wherein at least one of the executing, retrieving, determining, iterating, calculating, and displaying are performed by one or more computers.
These additional elements as a whole amount to mere instructions to apply the abstract idea on a computer along with generally linking the abstract idea to a particular technological environment and/or insignificant extra-solution activity.  Regarding the recited “computers,” “process monitoring tool,” the claim does not recite any unique or non-generic functionalities that distinguish these elements from generic computers and/or components acting in their ordinary capacity.  The specification admits that the disclosed embodiments “may be implemented, for example, using one or more well-known [i.e., generic] computer systems.”1  Considered as a whole, limitations to implement one or more of the method steps using a “computer,” “process monitoring tool,” amount to nothing more than the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., mathematical equation).  Considered as a whole, these additional elements fail to describe anything more than the mere use of general purpose computers and/or computer components in their ordinary capacity as tools for carrying out basic data collection, processing, storage, and transmission functions.  These additional elements therefore amount to mere instructions to apply the recited abstract idea and fail to impose meaningful limits on the application thereof.
Viewed both individually and as an ordered combination, the additional elements are not enough to impose meaningful limits that integrate the abstract idea into a practical application.
The claim is therefore directed to a judicial exception at Step 2A, Prong 2.
The claim does not include additional elements that supply an inventive concept.  As discussed above, with respect to the “practical application” inquiry, the additional elements as a whole amount to nothing more than mere instructions to apply the abstract idea on a computer along with generally linking the abstract idea to a particular technological environment and/or insignificant extra-solution activity, where the specification admits that the computer systems may be well-known.  The same analysis applies here, as merely applying an abstract idea on a computer, generally linking the abstract idea to a particular technological environment, and/or the addition of well-understood, routine, and conventional extra-solution activity is not enough to supply an inventive concept.2  Additionally, as currently recited, the extra-solution data gathering limitations require only receiving, storing, and/or transmitting data at a high level of generality.  The courts have held that computer functions of receiving or transmitting data over a network and storing or retrieving data in memory are well-understood, routine, and conventional when claimed in a generic manner, as they are here, and are not enough to supply an inventive concept.3
Viewed both individually and as an ordered combination, the additional elements are not enough to transform the invention into one that is significantly more than the abstract idea itself.
The claim is therefore directed to a judicial exception without significantly more.

Regarding Claims 2-7, these claims further limit the abstract idea defined in claim 1 above; therefore, are also directed to mental processes, certain methods of organizing human activity, and mathematical concepts for similar reasons provided in claim 1 above.
Further for claim 7, “a cloud solution providing cloud services…” is recited at a high level of generality and this limitation analyzed as an additional element is generally linking the use of the abstract idea to a particular technical field, and/or merely applies the abstract idea in a particular technological environment; therefore, this limitation does not provide a practical application and/or an inventive concept/significantly more for the abstract idea.

Regarding Claim 8, this claim is directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claim 1.
The instant claim recites “a system, comprising: a memory; and at least one processor coupled to the memory, the at least one processor configured to” carry out the steps using the “process monitoring tool.”  However, considered as a whole, these limitations describe nothing more than a generic computer and amount to mere instructions to “apply it” in the same way as stating that the method is “computer-implemented.”  These limitations fail to describe a practical application or an inventive concept as discussed for the additional elements of Claim 1.

Regarding Claims 9-14, these claims are directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claims 2-7, respectively.

Regarding Claim 15, this claim is directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claim 1.
The instant claim recites “a non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to” carry out the steps using the “process monitoring tool.”  However, considered as a whole, these limitations describe nothing more than a generic computer and amount to mere instructions to “apply it” in the same way as stating that the method is “computer-implemented.”  These limitations fail to describe a practical application or an inventive concept as discussed for the additional elements of Claim 1.

Regarding Claims 16-20, these claims are directed to a judicial exception without significantly more for substantially the same reasons as discussed for Claims 2-4 and 6-7, respectively.
Response to Arguments
Applicant’s arguments have been fully considered and have been found to be unpersuasive and insufficient to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on Claim interpretation under 35 U.S.C. 101:
Claim amendments provided with the after final rejection merely narrows down the abstract idea defined in the most recent final Office action and will be considered to be directed to the same abstract idea.
Applicant's argued that the claimed invention provides an improvement to computerized troubleshooting. Examiner respectfully disagrees. Applicant's claimed invention uses the additional elements of computer technologies as a tool to apply the abstract idea and/or generally links the abstract idea to a computerized environment, which do not provide a practical application or significantly more to the abstract idea (MPEP 2106.05 f and h).

Related Prior Art
Closest prior art to the claimed invention include NPL “Extending BPMN for Business Activity Monitoring” (“Friedenstab”), US 2011/0061013 A1 (‘“Bilicki’), and US 8,015,056 A1 (“Fenstermaker’), NPL “Business Process Management Design Guide: Using IBM Business Process Manager” (“Arsanjani”), WO 01/82198 A2 (“Cimral”), and WO 2004/114177 A2 (“Fourman”). None of the prior art alone or in combination teach the claimed invention as recited in claim 1 and the other independent claim, wherein the novelty is not in a single limitation, but, rather in the combination of all the limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEHMET YESILDAG/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification – par. [0081] with reference to Fig. 8
        2 MPEP 2106.05(f) and MPEP 2106.05(d)(II)
        3 MPEP 2106.05(d)(II)